                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

SANDRA S. STANFILL,                         )
                                            )
Plaintiff,                                  )
                                            )             CASE NO. 3:17-cv-856-PPS
              v.                            )
                                            )
NANCY A. BERRYHILL,                         )
Acting Commissioner of                      )
Social Security,                            )
                                            )
Defendant.                                  )

                                 OPINION AND ORDER

       An ALJ denied Sandra Stanfill’s application for Social Security disability benefits,

and Stanfill now seeks review of that decision. Stanfill claims the ALJ made two main

errors in denying her application. She argues that the ALJ insufficiently weighed two of

her alleged impairments and that this error resulted in the ALJ finding that Stanfill had

greater abilities than she actually possesses. Second, she says that the ALJ made a clear

error in assessing her credibility concerning the effect of those impairments. Based upon

a review of the parties’ briefs, the ALJ’s written decision, the hearing transcript and

underlying record, I disagree with Stanfill and will affirm the ALJ’s decision.

                                        Background

       Stanfill first applied for benefits on July 9, 2014. [A.R. 12.1] In her application,

Stanfill alleged a series of impairments and medical conditions which she said rendered

1
  The Administrative Record (A.R.) in this case is found at Docket Entry # 7. Citations
are to the page number in the lower left-hand corner of the A.R.
                                           -1-
her disabled. Of these, the ALJ found that the underlying medical records supported a

finding that Stanfill had the following severe impairments: neuropathy, fibromyalgia,

status post cervical fusion, chronic pain syndrome, and obesity. [A.R. 14.] The ALJ

addressed in detail how additional conditions that Stanfill testified about were not

supported by the underlying medical records. Stanfill does not challenge these

determinations on the basis that any of them should have been found to be severe

impairments, but because they serve to support the ALJ’s credibility determination, a

review of them is in order.

       Stanfill alleged hypoglycemia resulting in lightheadedness and dizziness, but

according to the ALJ, “a diagnosis of hyperglycemia has not been recorded” and “no

complaints of blood sugar drops have been noted during any visit with primary care

physician D. Ebersole, M.D. through the most recent visit on June 20, 2016.” [A.R. 14.]

Similarly, while Stanfill had reported to an optometrist that she was borderline diabetic,

the ALJ found that “the medical evidence is inconsistent with diabetes, borderline or

otherwise.” [Id. at 15.]

       The ALJ next addressed Stanfill’s testimony concerning irritable bowel syndrome

(“IBS”) which Stanfill said caused her daily symptoms of diarrhea which would impact

her daily work activities. The ALJ noted, however, that Stanfill’s medical records

contained only one reference to IBS, a diagnosis by a Dr. Ebersole from December 1,

2015 which noted that Stanfill had IBS “without diarrhea” and that no treatment was

prescribed. [A.R. 15.] Stanfill also testified that her eyesight “can be messed up” and


                                            -2-
this affects her ability to read. [Id.] In a lengthy discussion of Stanfill’s eyesight and

corresponding treatment, the ALJ found no basis for a severe visual impairment, as

Stanfill’s eye pain was resolved via a prescription of Restasis for dry eyes, and Stanfill

had not followed up with a prescription for bifocals. [Id. at 17.]

       In addition, the ALJ reviewed Stanfill’s alleged impairments stemming from

allergies, elbow pain, hypertension, hypothyroidism, headaches, mild neurocognitive

disorder, and anxiety, to find that Stanfill’s testimony and the underlying medical

records did not support a finding that such impairments were severe. [A.R. 17-18.]2

Thus, as discussed later in the written decision, the crux of the ALJ’s decision was that

while Stanfill had multiple severe impairments which were supported by objective

medical evidence, there were numerous instances of apparent exaggerations and

contradictions between what Stanfill testified to at the hearing and what was found in

her underlying medical records. This applied to both severe and non-severe

impairments. The ALJ found that “claimant’s allegations are not supported by the

objective medical evidence. In addition, she has alleged and reported unsubstantiated

diagnoses, and it appears that she has not fully complied with recommendations that



2
 While they do not appear to have been claimed as severe impairments and so were not
discussed in depth, elsewhere in the written decision, the ALJ noted several other
instances in which Stanfill had made claims to medical providers which were
uncorroborated. For example, during a consultative physical examination in October
2014 and during a visit with her optometrist in November 2015, she reported
osteoarthritis “but there is no imaging in evidence to support this report, and a
diagnosis in this regard has not been made.” [A.R. 24.] Likewise, during his visit with
her optometrist she reported suffering from lupus, but “no testing is in evidence to
confirm lupus and no treatment in this regard is reflected.” [Id.]
                                            -3-
may decrease her reported pain symptoms, such as cognitive behavioral therapy and

exercise. Despite the claimant’s allegations of near complete debilitation at the time of

the hearing, she advised Dr. Ebersole that she was using a personal trainer just six

months prior. Overall, the evidence is inconsistent with the claimant’s allegations[.]”

[A.R. 25.] The contradiction between Stanfill’s claims of “near complete debilitation”

and inability to work or function independently in her daily life on the one hand, and

what was contained within her underlying medical records, on the other, led the ALJ to

discount Stanfill’s credibility.

       This credibility assessment informed the ALJ’s calculation of Stanfill’s Residual

Function Capacity (“RFC”). In formulating the RFC, the ALJ determined that Stanfill

has the capacity “to perform light work . . . except that the claimant can occasionally

climb ramps and stairs, she can never climb ladders, ropes, or scaffolds, she can

occasionally balance, stoop, kneel crouch, and crawl, and she should avoid concentrated

exposure to wet, slippery, or uneven surfaces and hazards, such as unprotected heights

and dangerous moving machinery.” [A.R. 20.] In doing so, the ALJ looked askance at

Stanfill’s testimony and reiterated her findings concerning the impairments discussed

above, finding that overall “[t]he claimant’s testimony suggested an extreme loss of

functioning that is not supported by the objective medical evidence.” [Id. at 22.] In

particular, the ALJ found that claims of an inability to stand or any feeling in her hands

were contradicted by claims of “tennis elbow” which she reported to her physician was

the result of doing “a lot of sanding” and painting, as well as her reporting working out,


                                            -4-
including use of a personal trainer six months prior to the hearing before the ALJ. [Id.]

       As for Stanfill’s small fiber neuropathy and fibromyalgia, the ALJ recounted

several of Stanfill’s physician trips but noted that “the only reference related to ‘fiber’

neuropathy was during a February 27, 2009”visit which was seven years prior to the

hearing before the ALJ. [A.R. 22.] And even that reference to fiber neuropathy was

merely “suggestive” of small fiber neuropathy. [Id.] Indeed, an EMG performed two

weeks later was normal and without evidence of neuropathy. [Id. at 23.]

       The ALJ also discussed Stanfill’s October 2014 consultative examination with Dr.

Villareol in depth. Dr. Villareol’s notes stated Stanfill was “in no ‘painful distress,’ she

was alert and oriented, and recent and remote memory was preserved.” Her posture

was “straight” and she was able to walk toe to heel and able to move on and off the

examination table, albeit “with difficulty.” [A.R. 24.] Her knee strength and range of

motion in her extremities were normal. And while range of motion in the cervical spine

was decreased, Stanfill had full range of motion in her thoracic and lumbar spine. [Id.]

The State Agency, upon its review, determined that Stanfill retained the capacity for a

restricted range of light work activity, which was effectively what the ALJ determined.

       Given this RFC determination, the ALJ considered whether Stanfill could

perform her prior work experience. Stanfill previous worked as a school bus driver. The

ALJ consulted the testimony of a Vocational Expert (“VE”) who participated in Stanfill’s

hearing. The VE testified that while a school bus driver is defined as a “medium

exertion” job in the Dictionary of Occupational Titles (“DOT”), Stanfill performed this


                                             -5-
job at a light exertion level. [A.R. 25-26.] The VE was then posed a series of

hypotheticals to determine whether someone with Stanfill’s RFC could find sufficient

employment. The VE determined that sufficient jobs existed in the national economy

which Stanfill could perform. Specifically, the VE testified that Stanfill could be

employed as a cashier, officer helper, or pricer. [Id. at 27.] Given these findings, the ALJ

determined that Stanfill was not disabled and denied her application for benefits.

                                        Discussion

       Before diving into the specifics of Stanfill’s argument, let’s start with some basics

on what my role is in this process. It is not to determine from scratch whether Stanfill is

disabled or whether she should receive benefits. Instead, my review of the ALJ’s

findings is deferential, to determine whether the ALJ applied the correct legal standards

and whether the decision’s factual determinations are supported by substantial

evidence. Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012). If substantial evidence

supports the Commissioner’s factual findings, they are conclusive. Id.; 42 U.S.C. §405(g).

       Substantial evidence is a low bar. Long ago, the Supreme Court told us that

“substantial evidence” means more than a “scintilla” of evidence, but less than a

preponderance of the evidence. Richardson v. Perales, 402 U.S. 389, 401 (1971). “Evidence

is substantial if a reasonable person would accept it as adequate to support the

conclusion.” Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). Given this modest

standard, the review is a light one. But, of course, it is not meaningless review; I cannot




                                             -6-
“simply rubber-stamp the Commissioner’s decision without a critical review of the

evidence.” Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000).

       With this basic primer on the standards governing my decision-making out of

the way, it’s time to address Stanfill’s specific arguments. Although she makes the

argument second, I will first address Stanfill’s claim that the ALJ improperly assessed

her credibility concerning her subjective complaints. As a starting point, it should be

noted that “[a]n ALJ is in the best position to determine a witness’s truthfulness and

forthrightness” and as such, a reviewing court will not overturn a credibility

determination unless it is “patently wrong.” Skarbek v. Barnhart, 390 F.3d 500, 504 (7th

Cir. 2004). “This court will affirm a credibility determination as long as the ALJ gives

specific reasons that are supported by the record for his finding.” Id. In making such

determinations, an ALJ first looks to see if there are medically determinable

impairments that could reasonably be expected to produce symptoms, and then

evaluate to what extent the intensity, persistence, and limiting effects of the symptoms

limit a claimant’s functioning. Here, the ALJ did just that, as recounted in the above

RFC determination. [A.R. 20.] The ALJ determined that Stanfill’s level of exertion,

including “a lot of sanding,” painting, and weight loss from working with a personal

trainer, inconsistent with her claims of being unable to stand for any length of time

without pain. [Id. at 22-23.] But beyond that inconsistency, the ALJ further noted how

Stanfill’s characterizations were inconsistent with the objective medical evidence

provided by her doctors and testing. [See id. at 22-25.]


                                               -7-
       Stanfill argues that Carradine v. Barnhart, 360 F.3d 751 (7th Cir. 2004) prohibits an

ALJ from rejecting or limiting the weight given to a claimant’s testimony concerning her

impairments solely because that testimony is not fully supported by the claimant’s

underlying medical records. In essence, Stanfill argues that Carradine requires an ALJ to

presumptively believe any statement made by a disability claimant unless they are

definitively contradicted by objective medical records. This is an incorrect statement

and an overreading of the Seventh Circuit’s holding in Carradine. That case focused on

subjective complaints of pain and how pain can be both psychological and physical in

nature, and it is improper for an ALJ to reject complaints of pain only because they are

unsupported by objective physical evidence. As the court explained, “[p]ain is always

subjective in the sense of being experienced in the brain. The question whether the

experience is more acute because of a psychiatric condition is different from the

question whether the applicant is pretending to experience pain, or more pain than she

actually feels. The pain is genuine in the first, the psychiatric case, though fabricated in

the second.” Carradine, 360 F.3d at 754–55. Here, the ALJ did not impermissibly

discount Stanfill’s claimed pain levels; instead the ALJ found numerous conditions and

impairments alleged by Stanfill to be unsupported by her medical records and directly

contradicted by her reported activities. [See A.R. 20-25.] That is a very different thing.

       In sum, the ALJ did not error in discounting Stanfill’s testimony concerning her

“near complete debilitation” at the time of the hearing because of contradictions from

her recent medical records. And to the extent Stanfill’s argument focuses only on pain


                                             -8-
and not the wider RFC determination, she makes no argument that her pain is “more

acute because of a psychiatric condition” like the claimant in Carrdine.

       Having analyzed the ALJ’s credibility determination concerning Stanfill’s

testimony (which undergirds much of the analysis relating to RFC), I will turn now to

her other argument. Stanfill’s brief is not a model of clarity on this point, but her

argument focuses on the ALJ’s RFC determination in general and the corresponding

findings concerning jobs based on that RFC. [DE 12 at 12-19.] First, Stanfill argues that

the ALJ’s finding that she could return to her work as a bus driver was not supported

by substantial evidence. Second, and more broadly, Stanfill tells me that the ALJ’s

improper evaluation of her fiber neuropathy and fibromyalgia led to an improper RFC

determination. Because the RFC determination itself comes first in the sequence of an

ALJ’s decision, I will address it before the job-specific argument.

       Stanfill attacks the ALJ’s RFC determination through a variety of means. One of

them is to say that the ALJ impermissibly “played doctor” and that despite the fact

Stanfill had been diagnosed with small fiber neuropathy, the ALJ simply did not believe

that Stanfill actually had this affliction. [DE 12 at 13-14 (“The ALJ seemed to have

determined Ms. Stanfill did not have small fiber neuropathy[.]”).] Stanfill says that the

ALJ made the same mistake when evaluating the effects of her fibromyalgia. [DE 12 at

17 (“The ALJ seems to determine that Ms. Stanfill does not have fibromyalgia[.]”)] But

Stanfill’s assertions are directly at odds with the fact that the ALJ did specifically find

(thus agreeing with Stanfill) that she suffered from both fibromyalgia and neuropathy


                                             -9-
and that these impairments were severe. [A.R. 14.] So, to be clear, the ALJ did not refuse

to accept the diagnoses or believe that Stanfill was faking these impairments. Instead,

she accepted the diagnoses, but found that Stanfill’s claims as to their effects on her

daily living and ability to sustain gainful employment were not supported by the

underlying medical evidence.

       So what Stanfill is really challenging is that, in her view, the ALJ should have

found that her impairments from these two diseases were worse than what the ALJ

determined. This is because, according to Stanfill, fibromyalgia and small fiber could

reasonably cause the symptoms she alleged. The problem is that Stanfill does not point

out any uncontroverted evidence at odds with the ALJ’s decision, any key piece of

evidence or medical opinion which the ALJ ignored, or other impermissible action.

Instead, Stanfill wants me to second-guess the ALJ and re-weigh the evidence in a

manner that would result in a more limited RFC determination. But that is not

something a reviewing court is permitted to do. Young v. Barnhart, 362 F.3d 995, 1001

(7th Cir. 2004) (holding that a reviewing court may not “reweigh evidence, resolve

conflicts in the record, decide questions of credibility, or, in general substitute our own

judgment for that of the Commissioner”) (citation omitted); Skinner v. Astrue, 478 F.3d

836, 841 (7th Cir. 2007) (“When reviewing for substantial evidence, we do not displace

the ALJ’s judgment by reconsidering facts or evidence or making credibility

determinations.”).




                                            -10-
       Skinner is instructive. There, the Seventh Circuit noted that while the claimant’s

“symptoms are reasonably related to her diagnoses of diabetes and hypertension . . . the

existence of these diagnoses and symptoms does not mean that the ALJ was required to

find that [the claimant] suffer disabling impairments. Contrary to any claim of severity,

the ALJ concluded that at best [the claimant] had demonstrated nondisabling

symptoms, and the record medical evidence established that those symptoms are

largely controlled with proper medication and treatment.” Skinner, 478 F.3d at 844-45.

So too here. The ALJ reviewed Stanfill’s symptoms resulting from her fibromyalgia,

neuropathy and other impairments based on what was supported by the objective

evidence and crafted an RFC which restricted Stanfill’s activities to be consistent with

those symptoms. [A.R. 24-25.] And because that determination was supported by

substantial evidence, it was not done in error.

       Finally, I will address Stanfill’s claim that the ALJ erred in finding that she could

return to work as a school bus driver because while that job is listed in the DOT has

being of “medium exertion,” Stanfill performed it at a light exertion level. This is

Stanfill’s strongest argument, but in the end it does not make a difference to the

disposition of her case. That is because, even if the ALJ’s finding that she could return to

work as a school bus driver was in error, the ALJ further found, based upon the RFC

and corresponding testimony of the VE, that Stanfill could perform three other jobs:

cashier, officer helper and pricer. [A.R. 27.] Thus, a finding that she could perform her

job as a school bus driver was at most harmless error. And harmless error is not a basis


                                            -11-
to reverse an ALJ. Parker v. Astrue, 597 F.3d 920, 924 (7th Cir. 2010). Stanfill does not

challenge the determination regarding the other three jobs, except in that she challenges

the entire RFC determination. And as recounted above, that RFC determination was

made based upon substantial evidence and thus there is no basis to overturn it.

                                        Conclusion

       For the foregoing reasons, the final decision of the Commissioner of Social

Security denying plaintiff Sandra S. Stanfill’s application for Social Security Disability

Insurance Benefits is AFFIRMED.

       SO ORDERED on March 13, 2019.


                                                    /s/ Philip P. Simon______
                                                    PHILIP P. SIMON, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                             -12-
